                        Case 1:18-cr-00217-KMW Document 260 Filed 01/30/20 Page 1 of 1
                                              L E V ITT & K A IZ E R
RICHARD WARE LEVITT·                                                                                             TELEPHONE
rlcv1tt@landk.law.com                                                                                            (2 1 2) 480-4000
  ICHOLAS G. KAIZER·
nkaizcr@landklaw.com                                                                                              FACSIM I LE
                                                                                                                 (646) 496-3390
EMILY GOLUB
cgolub@landklaw.com

                                                                                                  USDCSDNY
                            CH AM BE.RS OF K!MBA M . WOOD                                         DOCUMENT
                                   u. s. o .J.-S.D.N.Y.
                                                                                                   LECTRONICALLY FILED
                                                                    January 30, 2,..,-w,.,.,.,,.,
                                                                                                        #:
               Hon. Kimba M. Wood                                                                 DATEFI_L_E_D_:_ J_/~:J-o- /~~- 0-
               United States District Judge
                                                                                                               -  -- I     •
               Southern District of New York
               500 Pearl Street
               New York, N.Y. 10007                                                                     MEMO ENDORSED
                                                              Re:   United States v. Alex Burducea,
                                                                    18 Cr. 21 7 (KMW)

                Dear Judge Wood:

                       I represent Alexandru Burducea, who was sentenced Monday, principally, to a
                custodial term of 57-months. I write to modify his bond to permit his travel throughout
                New York and New Jersey. On March 16, 2018, Burducea was released on a $200,000
                recognizance bond co-signed by two FRPs and his travel was restricted to the
                SDNY/EDNY and New Jersey for employment.

                        Burducea and his wife will be selling their home in Queens and looking for a newa                               .r,,Jl
                home for their family. We therefore seek modification of the terms of Burducea's pretria                            ~        -'
                release to permit his travel throughout New York and New Jersey. We have communicated                                   l~
                with both AUSA David Abramowicz and with Burducea's pretrial services officer, Marlon
                Ovalles, neither of whom object to the proposed enlargement of Burducea's bond .

                         Thank you for considering this request.

                                                                    Respectfu II y,
                                                                         -,.,.I ) I   I ,.    ,
                                                                     l       (         l

                                                                    Richard Levitt



                cc: AUSA Noah Solowiejczyk (by email and ECF)
                    PTSO Marlon Ovalles (by email to: Marlon_Ovalles@nyspt.uscourts.gov)

                                                                                             ,,,. 'j()-U)
                                                                             so ORDERED:                     N.Y., ". .   I ,




                                                                                           KIMBA M. WOOD
                                                                                               U.S.D.J.
